Title: To John Adams from Oliver Wolcott, Jr., 1 August 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department Augt. 1st 1799

I have the honour to transmit certain Letters from Ebenezer Tucker Esqr. Collector of Little Egg harbour in New Jersey, mentioning his resignation of his Office; but as this proceeding cannot be said to be entirely voluntary, candour requires me to submit the whole subject to your consideration.—
In April last, Amos Ridgway, a neighbour of Mr Tucker, preferred certain charges, in which his official conduct and integrity was impeached.— As the affair had occasioned much conversation & animosity, I deemed it proper to employ Joseph Hopkinson Esquire, to investigate the truth of the charges, which he has done with great patience & candour— His report with the affidavits taken in presence of the Parties, are transmitted.
I have made very particular enquiry respecting Mr. Tucker’s conduct, and find that he is considered as an active, enterprising man, of considerable property— He has good traits of character, and has done considerable good in the place where he lives, by encouraging improvements, and by an active support of the measures of the government. It is however the opinion of discerning men, that Mr. Tucker is governed by an insatiable avarice, which has too often suppressed his principles of Integrity; and in respect to the specific charges adduced by Mr Ridgway, it is unhappily proved that deliberate frauds against the United States have been repeatedly committed.— The proofs in Mr. Hopkinson’s report are deemed sufficient to establish the charges— their truth was however, demonstrated by an examination of Mr. Tucker’s books, made by myself & the Comptroller, in his presence.—
Although the sums misapplied are not very considerable, yet they form a large proportion of the collections in the small district under Mr. Tucker’s superintendence; and just popular discontents, with a loss of confidence in the Government, will certainly follow the omission to make a new appointment. Mr. Tucker’s resignation is the consequence of information which he received from me, that I considered it to be my duty to report to the President, that a removal was indispensible.—
The Candidates who have appeared for the Office, considered as vacant, are Samuel Rose, Thomas Osburne, and William Watson. The first appears to be an illiterate man, in the interest, if not service of Mr. Tucker.— The second is a person recommended by those who dislike Mr. Tucker.— William Watson is recommended by some of the first characters in New Jersey; he now lives at a distance from the Parties and of course is free from the influence of their passions— A Letter from William Griffith Esqr. of Burlington, which I cannot now find, contains in itself a sufficient recommendation, in my opinion.—
Two Offices are vacant, to wit, those of Collector & Inspector, for which two blank Commissions are transmitted.—
I have the honour to be, / with the greatest respect, / Sir, / your mo. obedt. servt.

Oliv. Wolcott